HODGE, Chief Justice', CAB RET, Associate Justice', and SWAN, Justice, concurring.
OPINION OF THE COURT
(April 14, 2009)
Hodge, C.J.
Appellant Amelia Rivera-Mercado (hereafter “Rivera-Mercado”) appeals a February 28, 2007 Superior Court order granting *309summary judgment to Appellee General Motors Corporation (hereafter “Appellee” or “GMC”) and dismissing her underlying negligence action. For the following reasons, we shall reverse the trial court.
I. FACTUAL AND PROCEDURAL BACKGROUND
On February 25, 1997, Rivera-Mercado purchased a 1997 Chevrolet Pickup truck from Antilles Automotive Corporation (hereafter “Antilles”). After two recall notices involving this particular model were issued,1 Rivera-Mercado’s son took this truck to Antilles for inspection on March 18, 1999. The truck was subsequently taken to Antilles for additional brake work on January 18, 1999 and May 3, 2000. On May 18, 2002, Rivera-Mercado, while driving her truck, swerved to miss another truck that had pulled ahead of her without warning. Rivera-Mercado alleges that her brakes failed when she tried to apply them during this incident, resulting in her truck colliding with a roadside tree, resulting in permanent disfigurement of her elbow, chin, shin, and right ankle. Rivera-Mercado further states that, as a result of these injuries, she was forced to retire from her job as a Spanish teacher.
Rivera-Mercado filed a verified complaint against GMC, Antilles, and Caribbean Auto Mart on March 22, 2002, alleging defective design, negligence, breach of warranty, and failure to repair.2 GMC submitted its answer on May 8, 2002. On August 14, 2006, the trial court entered an order setting pretrial deadlines and entered a mediation order on August 15, 2006. On October 26, 2006, Rivera-Mercado and GMC filed a joint stipulation to extend these deadlines, which the trial court denied on October 31, 2006 because “[t]he [cjourt must maintain a manageable case docket” and “we are already faced with an understaffed judiciary, with *310multiple criminal cases, and other legal matters, all clamoring for the [c]ourt’s valuable trial time.” (Order of the Ct. Oct. 31,2006; J.A. at 613.) In a November 14, 2006 order, the trial court set the discovery and trial schedule, which set a December 31, 2006 deadline for all discovery and required Rivera-Mercado to “[s]ubmit all expert reports as required by Fed. R. Civ. R 26(b)(4) no later than November 24, 2006” or within ten days.3 On November 20, 2006, Rivera-Mercado filed a motion for reconsideration of the trial court’s November 14, 2006 order, and also filed a motion for extension of time to submit an expert report on November 30, 2006. The trial court denied both motions on January 22, 2007.
GMC filed its motion for summary judgment on January 31, 2007, arguing that Rivera-Mercado was barred from presenting expert testimony, could not meet her burden of proof, and could not rely on circumstantial evidence to support her claims. Together with this motion, GMC filed its expert’s report, which concluded that the defects that prompted GMC’s recall campaign were not present in Rivera-Mercado’s truck and that her truck’s brake system was intact and without defect. Rivera-Mercado responded by filing a motion for additional time to respond to the summary judgment motion pursuant to Rule 56(f) of the Federal Rules of Civil Procedure. Through supporting affidavits, Rivera-Mercado alleged that GMC failed to comply with discovery deadlines and did not respond to discovery requests, and thus additional time was necessary to obtain the discovery necessary to oppose GMC’s summary judgment motion, including discovery on her truck’s brake system. On February 28, 2007, the court denied Rivera-Mercado’s Rule 56(f) motion and granted GMC’s motion for summary judgment. Rivera-Mercado filed her notice of appeal on March 6, 2007.
II. JURISDICTION AND STANDARD OF REVIEW
“The Supreme Court [has] jurisdiction over all appeals arising from final judgments, final decrees [and] final orders of the Superior Court . . . .” V.I. CODE. Ann. tit. 4, § 32(a). Since the Superior Court entered its order granting GMC’s motion for summary judgment on *311February 28, 2007, and Rivera-Mercado’s Notice of Appeal was filed on March 6, 2007, the Notice of Appeal was timely filed. See Y.I. S. Ct. R. 5(a)(1) (“[T]he notice of appeal required by Rule 4 shall be filed with the Clerk of the Superior Court within thirty days after the date of entry of the judgment or order appealed from . . .”).
A trial court’s denial of a Rule 56(f) motion to delay consideration of a motion for summary judgment is reviewed for abuse of discretion. St. Surin v. V.I. Daily News, 21 F.3d 1309, 1313, 30 V.I. 373 (3d Cir. 1994).
III. DISCUSSION
Rivera-Mercado argues that the Superior Court abused its discretion when it denied her Rule 56(f) motion and granted GMC’s motion for summary judgment without authorizing additional discovery. This Court cannot sufficiently emphasize that it does not condone lackadaisical and dilatory practices during discovery or any other stage of litigation.4 While a trial court typically grants a Rule 56(f) continuance “as a matter of course,” Costlow v. United States, 552 F.2d 560, 564 (3d Cir. 1977), it is well established that a litigant seeking to disturb a trial court’s control of its docket bears a heavy burden, and must demonstrate to the appellate court that “the [trial] court’s actions made it impossible to obtain crucial evidence.” In re Fine Paper Antitrust Litig., 685 F.2d 810, 817-18 (3d Cir. 1982) (quoting Eli Lilly & Co. v. Generix Drug Sales, Inc., 460 F.2d 1096, 1105 (5th Cir. 1972)). We find that Rivera-Mercardo *312has met her burden, and accordingly reverse the trial court’s denial of Rivera-Mercado’s Rule 56(f) motion5 and vacate its grant of summary judgment to GMC.
A. Rivera-Mercado’s Rule 56(f) Motion was Supported by Affidavits
In its order denying Rivera-Mercado’s Rule 56(f) motion, the trial court notes that a party seeking a Rule 56(f) continuance must submit an affidavit stating the reasons why the party is unable to oppose the motion for summary judgment, and states that Rivera-Merdado did not submit such an affidavit with her motion. (J.A. at 6.) However, it is well established that although “meticulous, technical compliance with Rule 56(f)’s requirement that a request for delay be supported by affidavits” is strongly encouraged, the “failure to support a Rule 56(f) motion by affidavit is not automatically fatal to is consideration” so long as the party “inform[s] the district court why delay is needed before the motion [for summary judgment] can be properly considered.” St. Surin, 21 F.3d at 1313-14. More importantly, Rivera-Mercado’s Rule 56(f) motion was accompanied by the affidavits of Attorneys Royette V. Russell and Martial A. Webster, which explained why additional discovery was needed to respond to GMC’s motion for summary judgment and why that discovery had not been obtained prior to the close of discovery. (J.A. at 398-406.) Accordingly, the trial court’s finding that Rivera-Mercado’s motion failed to comply with Rule 56(f)’s technical requirements was patently incorrect. Since the trial court apparently failed to consider these affidavits during its analysis, it improperly denied Rivera-Mercado’s Rule 56(f) motion and must be reversed. See Murphy v. Reynoldsburg, 65 Ohio St. 3d 356, 604 N.E.2d 138, 141 (1992) (finding that a trial court that does not fulfill its “absolute duty” to consider all affidavits prior to ruling on a motion must be reversed).
*313B. Rivera-Mercado Fulfilled the Requirements for a Grant of a Rule 56(f) Motion
The trial court, as an alternative ground for denying Rivera-Mercado’s Rule 56(f) motion, stated that “discovery in this matter is ended” and thus “[t]o allow Plaintiff the relief she seeks would essentially permit her to reopen discovery and further delay adjudication of this matter which has been pending for five (5) years.” (J.A. at 6.) Finding that “[tjhis matter does not warrant such relief,” the trial court denied the Rule 56(f) motion. (Id)
We disagree with the trial court’s analysis. As a general rule, to obtain a Rule 56(f) continuance, a party must explain “what particular information is sought; how, if uncovered, it would preclude summary judgment; and why it has not previously been obtained.” Dowling v. City of Phil., 855 F.2d 136, 140 (3d Cir. 1988).6 Rivera-Mercado, through her motion and its supporting affidavits, clearly met all three of these requirements.
In her motion, Rivera-Mercado stated that her expert witness needed additional time to finalize an expert report on her truck’s brake system (J.A. at 64), and that GMC’s expert witness had not made himself available for a deposition. (J.A. at 69.) Attorney Russell also identified this information as necessary to oppose GMC’s motion for summary judgment in his affidavit. (J.A. at 403-04.) Accordingly, Rivera-Mercado identified what particular information was necessary to oppose the motion for summary judgment.
The trial court correctly identified the pivotal issue in the summary judgment stage to be whether Rivera-Mercado could meet her burden at trial of demonstrating causation. In her motion and accompanying affidavit, Rivera-Mercado stated that she had not received various documents from GMC, such as its correspondence with the National Highway Traffic Safety Administration and meeting minutes relating to brake failures in 1997 Chevrolet pickup trucks. (J.A. at 69; 403-04.) Although it is not in dispute that this information was requested prior to discovery but not provided by GMC, Rivera-Mercado has not explained *314with specificity how these documents, which could establish the existence of a brake defect in some 1997 Chevrolet pickup trucks, would — standing alone — preclude summary judgment, given that the salient issue was whether the brakes on Rivera-Mercado’s own truck were defective.
Nevertheless, Rivera-Mercado’s motion and accompanying affidavits explained how some information — namely, her expert report — would preclude summary judgment. Because Rivera-Mercado had not submitted an expert report and GMC had “submitted an expert report which demonstrate^] that Plaintiff’s vehicle was not one of the vehicles affected by the safety recall,” the trial court found that she had “failed to establish sufficient proof that a defect existed in her vehicle as well as a causal link between the defect and her injuries.” (J.A. at 12.) If the trial court had granted Rivera-Mercado the opportunity to submit her own expert report demonstrating that her brake system was defective and subject to the recall, as well as allowed her to depose GMC’s expert and question him as to his report’s methodology and other aspects pertaining to its reliability, the dueling expert reports would have created a genuine issue of material fact as to causation and precluded a grant of summary judgment to GMC.7 Thus, Rivera-Mercado fulfilled the second requirement.
Finally, Rivera-Mercado has explained why this information had not been previously obtained. The trial court, by issuing a discovery schedule that granted Rivera-Mercado only ten days to file an expert report while imposing no comparable deadline for submission of GMC’s expert report, placed an undue hardship on Rivera-Mercado by imposing an unnecessarily contracted discovery schedule that made it unreasonably difficult for her to timely submit her expert’s report-the most critical evidence supporting her case.8 Furthermore, in denying Rivera-*315Mercado’s motion for an extension of time to submit her expert report, the trial court did not consider any factors other than the timeliness of her motion. It is well established that a trial court, when deciding whether to extend a discovery deadline, must consider the prejudice to the non-moving party, the relevance of the discovery sought, the parties’ diligence in seeking discovery, and whether the motion is opposed. See Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987); see also United States v. Sayer, 450 F.3d 82, 90 (1st Cir. 2006); Audi AG v. D’Amato, 469 F.3d 534, 541 (6th Cir. 2006). Here, there is no evidence on the record that would indicate that GMC would have been prejudiced by granting Rivera-Mercado a reasonable deadline for submission of her expert report. Notably, the fact that the parties had stipulated to an extension — which had been rejected by the trial court — demonstrates that GMC would not have been prejudiced. Likewise, Attorney Russell’s affidavit stated that GMC’s expert had not been deposed because GMC “has not made its expert available for deposition”9 and that GMC “has not made [its] Rule 30(b)(6) [representative] available for deposition.”10 (J.A. at 404.) Accordingly, Rivera-Mercado has fulfilled the third requirement as well.11
*316Since Rivera-Mercado has complied with all three requirements for the grant of a Rule 56(f) continuance, the trial court abused its discretion in denying her Rule 56(f) motion.12 Consequently, the trial court’s grant of summary judgment to GMC must be vacated because key discovery remains outstanding in this matter. See St. Surin, 12 F.3d at 1311.
IV. CONCLUSION
For the above reasons, we find that the Superior Court abused its discretion in denying Rivera-Mercado’s request for Rule 56(f) relief, and accordingly reverse the trial court’s February 28, 2007 order as it pertains to the Rule 56(f) motion and vacate it with respect to its grant of GMC’s motion for summary judgment. We remand the matter to the trial court for proceedings consistent with this opinion.

 This recall campaign — National Highway Traffic Safety Administration Campaign Number 97VI46001 — was initiated because in certain 1997 Chevrolet Pickup trucks, the front break pipe would come in contact with the left side of the engine oil pan, causing the brake pipe to wear out and resulting in fluid loss during application of the brake. The National Highway Traffic Safety Administration had instructed GMC dealers to inspect the clearance between the oil pan and the brake line and, if the clearance was six millimeters or less, dealers were instructed to install an additional brake clip. However, if contact occurred between the oil pan and the brake line, the front brake line was to be replaced.


 The Superior Court granted Caribbean Auto Mart’s motion to dismiss on March 2,2004 and dismissed Antilles from the litigation in a May 23, 2007 order pursuant to the parties’ stipulation.


 The Federal Rules of Civil Procedure apply to actions in the Superior Court in the absence of a local rule to the contrary. Super. Ct. R. 7.


 Though not directly relevant to our disposition of this matter, we note that the procedural posture of this case can be attributed to a significant lapse in activity in this case by all involved parties: Rivera-Mercado, GMC, and the trial court. Rule 16(a) of the Federal Rules of Civil Procedure explains that active management of the litigation schedule by the parties and the trial court in the early stages of the proceedings “(1) expedites] disposition of the action; (2) establish[es] early and continuing control so that the case will not be protracted because of lack of management; (3) discourag[es] wasteful pretrial activities; (4) improve[es] the quality of the trial through more thorough preparation; and (5) facilítateles] settlement.” It does not appear that this case benefited from such early management, and as a result the parties were roused from their long slumber by an unnecessarily contracted scheduling order imposed by the trial court. Had the parties and the court addressed scheduling issues when the litigation was at its infancy, the problems raised in this appeal would likely have been avoided. Accordingly, this Court reminds trial judges to abide by the scheduling and conferencing requirements of Rule 16 of the Federal Rules of Civil Procedure and Rule 16.1 of the Local Rules of Civil Procedure, made applicable to Superior Court proceedings pursuant to Superior Court Rule 7, in order to prevent the unnecessary squandering of scarce judicial resources.


 GMC argues that Rivera-Mercado’s Rule 56(f) motion was untimely because it was filed after discovery had already closed. However, “[t]here is no fixed time limit for filing a Rule 56(f) motion; that is, neither the Federal Rules nor the local rules place any relevant restriction on the submission of such a motion, at least when the court has not assigned a firm date for a hearing on, or adjudication of, the opposing party’s summary judgment initiative.” Resolution Trust Corp. v. North Bridge Assocs., Inc., 22 F.3d 1198, 1204 (1st Cir. 1994). Accordingly, RiveraMercado’s motion was not filed out of time.


 This list of factors, however, is not exhaustive. See Horvath v. Keystone Health Plan East, Inc., 333 F.3d 450, 458 (3d Cir. 2003) (observing that this list “simply offerfs] a guide for the ... court to follow in exercising its discretion under Rule 56(f)”).


 GMC contends that Rivera-Mercado “has not presented a scintilla of evidence to support her claim that her vehicle’s braking system was defective,” and thus this Court should affirm the trial court’s denial of her Rule 56(f) motion. However, it is well established that additional discovery should not be rejected solely on a court’s view of the likely outcome of that discovery. See Doe v. Abington Friends Sch., 480 F.3d 252, 259 (3d Cir. 2007).


 This Court recognizes that Rivera-Mercado had retained her expert no later than May 8, 2006, when her counsel notified GMC that her expert would inspect the vehicle on May 27, 2006. Although we reiterate that we do not condone dilatory conduct on the part of litigants, neither Rivera-Mercado nor her counsel could have known that the trial court would *315require submission of an expert report on such short notice until the court set its discovery deadlines and scheduled a trial date. See generally FED. R. Civ. P. 26(a)(2)(C) (governing the time limits for disclosing expert testimony).


 Federal Rule of Civil Procedure 26(b)(4) expressly prohibits an expert witness from being deposed prior to submission of his written report. Thus, despite the long period in which this matter was pending, Rivera-Mercado could not have deposed GMC’s expert witness prior to November 9, 2006, the date GMC submitted its expert report.


 Because GMC had not made its expert available for deposition, and also failed to provide other documents Rivera-Mercado had expressly requested prior to the close of discovery, Rivera-Mercado would also have met the good cause standard required to modify a scheduling order pursuant to Federal Rule of Civil Procedure 16(b)(4). See Waggoner v. Ohio Cent. R.R., Inc., 242 F.R.D. 413, 415 (S.D. Ohio 2007) (holding that good cause is shown when the reason for delay is outside of the moving party’s control).


 GMC argues that Rivera-Mercado should not receive Rule 56(f) relief because this action originated on March 22, 2002, but discovery requests were not served on GMC until June 14,2005. Although this Court reiterates that it does not condone dilatory conduct, Attorney Webster’s affidavit explains that discovery in this matter was delayed for two years due to the pendency of Caribbean Auto Mart’s motion to dismiss. (J.A. at 405.) While Attorney Webster acknowledges that the matter remained inactive for an additional year after the trial court ruled on Caribbean Auto Mart’s motion on March 2,2004, due to his heavy criminal caseload, discovery promptly began after the trial court issued a May 1B, 2005 order and Attorney Webster transferred the matter to Attorney Russell. (Id.) Notably, GMC did not *316challenge Rivera-Mercado’s dilatory conduct during this time or otherwise claim that it was prejudiced by this delay.


 Rivera-Mercado also asserted as issues on appeal 1) whether the trial court erred in ruling that she must demonstrate defect by other evidence; 2) whether the trial court erred in ruling that she failed to meet her burden regarding summary judgment; and 3) whether the trial court erred in barring her from presenting expert evidence at trial. Because we reverse the trial court on the ground that it erred in denying Rivera-Mercado’s Rule 56(f) motion, it is not necessary or appropriate for us to consider the other points of error Rivera-Mercado has raised on appeal.